Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4-20-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,492,105 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Claims 1-20 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified in each independent claim as following:
Independent Claim 1. 
A method comprising: 
sending, by a low bitrate communication device and within a threshold period of time after establishing a high bitrate communication session with a high bitrate communication device, a request to the high bitrate communication device to communicate via a low bitrate communication protocol; 
receiving, by the low bitrate communication device from the high bitrate communication device, a response associated with the request; and 
establishing, by the low bitrate communication device, a low bitrate communication session using the low bitrate communication protocol. 

Independent Claim 8. 
A low bitrate communication device, comprising: 
one or more memories; and 
one or more processors, communicatively coupled to the one or more memories, to: 
send, within a threshold period of time after establishing a high bitrate communication session with a high bitrate communication device, a request to the high bitrate communication device to communicate via a low bitrate communication protocol; 
receive, from the high bitrate communication device, a response associated with the request; and 
establish a low bitrate communication session using the low bitrate communication protocol.

Independent Claim 15. 
A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors of a low bitrate communication device, cause the one or more processors to: 
send, within a threshold period of time after establishing a high bitrate communication session with a high bitrate communication device, a request to the high bitrate communication device to communicate via a low bitrate communication protocol; 
receive, from the high bitrate communication device, a response associated with the request; and 
establish a low bitrate communication session using the low bitrate communication protocol.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lau (US 2018/0014168 A1) discloses a method, a device, and a non-transitory storage medium provide to receive a trigger to initiate a media session that is to be supported by a control channel and a media channel; generate a first Short Message Service (SMS) message, which includes a first Session Initiation Protocol (SIP) message configured to initiate the media session, in response to the trigger; transmit, via non-access stratum as the control channel, the first SMS message that includes the first SIP message to a server via a mobility management entity, in response to the 
Shuman (US 2010/0255831 A1) discloses a first terminal detects a request to initiate a call session (e.g., a VoIP session) from the first terminal to a second terminal, stores first time information indicative of when the request to initiate the call session is detected and transmits a call invite message to the second terminal. The first terminal receives a call answer from the second terminal in response to the call invite message, and stores second time information indicative of when the call answer is received. The first terminal sends Post Dial Delay (PDD) information based on the first and second time information. A server receives the PDD information within a signaling message defined by a communication protocol associated with the call session or the information needed to determine the PDD of the call session {Fig.6}.
Mittal (US 2008/0119165 A1) discloses computer-implemented method for authenticating a cellular recipient to facilitate a call from a first caller's first communication device to a cellular recipient's cellular telephone is provided. The first caller dials an enterprise extension number and a server employs a cellular telephone number associated with cellular telephone to attempt to direct the call to cellular telephone in a public cellular network. The method includes initiating, prior to completing an end-to-end bearer channel between first communication device and cellular telephone, an authentication period having a finite duration. The method also includes 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464